

117 HR 4214 IH: Tax Deadline Simplification Act
U.S. House of Representatives
2021-06-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4214IN THE HOUSE OF REPRESENTATIVESJune 29, 2021Mrs. Lesko (for herself and Mr. Schneider) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to require estimated income tax installments to be paid on a quarterly basis.1.Short titleThis Act may be cited as the Tax Deadline Simplification Act.2.Quarterly installments for estimated income tax payments by individual(a)In generalThe table contained in paragraph (2) of section 6654(c) of the Internal Revenue Code of 1986 is amended—(1)by striking June 15 and inserting July 15, and(2)by striking September 15 and inserting October 15.(b)Effective dateThe amendments made by this section shall apply to installments due in taxable years beginning after the date of the enactment of this Act.